Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 5 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giatti (EP2586686), cited by Applicant. In regard to claims 1 and 5, Giatti discloses an electric vehicle which is of a saddle type and whose power source is a battery that is chargeable, the electric vehicle comprising a battery case structure that detachably houses the battery (Fig. 5), a cover member that is placed below a central area of a main frame in a front-back direction and swings in a vehicle transverse direction (Fig. 5, item 200), and a lower frame that is connected to the main frame and placed round a lower area of the cover member (Fig. 5, item 23), wherein as the cover member swings, an attaching .
	In regard to claim 4, Giatti discloses wherein a swing center of the cover member is placed on a vehicle lower area's side and provided off a center of the cover member in the vehicle transverse direction toward a direction where the attaching and detaching opening moves away from the main frame (Fig. 5 & paragraph 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim2 is rejected under 35 U.S.C. 103 as being unpatentable over Giatti (EP2586686) as applied to claims 1 and 4 – 5 above, and further in view of Anderson et al. (8,592,069). Giatti does not disclose the use of a rubber battery mount. In regard to claim 2, Anderson discloses a battery case structure comprising a lower rubber mount which transfers a weight of a battery in a vertical direction to a lower frame between a lower end of the battery supported above the lower frame and the lower frame (Figs. 1 and 3, items 112 and 114 & column 5, lines 20 – 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lower rubber mount of Anderson to the battery case of Giatti in order to minimize vibration between the two surfaces. This would minimize noise which would increase user comfort.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the prior art of record, either alone or in combination, neither discloses nor suggests a lateral rubber mount that is provided on a side of the lower frame and receives a load in a vehicle front-back direction from the battery, wherein on a side of the battery, a guide that guides the lateral rubber mount .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lewis et al. (4,044,852) disclose an electrically assisted cycle;
Bonora et al. (4,077,485) disclose a vehicle battery mounting apparatus;
Kawatani (8,636,092) discloses a saddle riding type electric vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618